Citation Nr: 1720697	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for status post repair of the right ring finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case lies with the RO in Detroit, Michigan.

In June 2011, the Board previously remanded the case for further development.

The Veteran presented testimony at a video conference hearing before a Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is of record.  In February 2014, the Veteran was notified that the VLJ who conducted his April 2011 hearing was unavailable to participate in the decision on his appeal and offered the opportunity to present testimony at another hearing.  In March 2014, the Veteran expressed his desire for another hearing.  Consequently, the case was remanded in April 2014 to provide the Veteran another Board hearing.  In March 2017, the Veteran presented testimony at a videoconference hearing before the undersigned VLJ.  The transcript of that hearing is associated with the claims file.


FINDING OF FACT

For the entire appeal period, the Veteran's status post repair of the right ring finger has been manifested by limitation of motion, ankylosis, pain on use, decreased grip strength, and numbness; but not by loss of use of the finger or hand.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for status post repair of the right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for status post repair of the right ring finger arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b) (3) (2016).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, the Veteran was afforded a VA examination in May 2007.  Pursuant to the Board's June 2011 remand, the Veteran was provided orthopedic and neurologic examinations in July 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected status post repair of the right ring finger, including information concerning the functional aspects of the disability.  During the March 2017 hearing, the Veteran testified that the severity of his right ring finger disability has not changed since his last VA examination in July 2012.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2016) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearings, the Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current severity of his service-connected disability.  The hearings focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran claims that the noncompensable initial rating for his service-connected status post repair of the right ring finger does not adequately reflect the level of impairment caused by that disability.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection status post repair of the right ring finger was established with a noncompensable initial rating from October 1, 2007.  As such, the rating period under appeal for the claim for a compensable initial rating for status post repair of the right ring finger is October 1, 2007.  See 38 C.F.R. § 3.400(o) (2016).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

During a May 2007 VA general medical examination, the Veteran related a history of right ring finger surgery.  In 1998, he sustained damage to the flexor tendon of the right ring finger, which was surgically repaired.  As a residual of the surgery and tendon damage, a boutonniere deformity resulted.  There were no associated symptoms other than difficulty with flexion of the right ring finger at the proximal interphalangeal (PIP) joint.  There was no other functional impairment.  

On physical examination, there was a 1.0 cm x 0.1 cm scar on the flexor portion of the right ring finger near the PIP joint.  The scar was level, non-tender, and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes or abnormal texture.  The Veteran was able to tie shoe laces, fasten buttons, and pick up a piece of paper and tear it without difficulty, and can approximate the fingers to the transverse crease of the palm for all digits.  With the thumb attempting to oppose the fingers, between the tip of the thumb and each left and right finger measured 0 cm.  The Veteran's hand strength was normal bilaterally.  There was a boutonniere deformity of the right ring finger at the PIP joint.  There was no ankylosis in any of the thumb or finger joints.  Range of motion testing of the thumb revealed a radial abduction of 70 degrees, palmar abduction of 70 degrees, metacarpophalangeal (MP) flexion of 60 degrees, and interphalangeal (IP) flexion of 60 degrees, bilaterally.  For each finger, the PIP flexion was 110 degrees, interphalangeal IP flexion was 90 degrees, and the distal interphalangeal (DIP) flexion was 70 degrees, bilaterally.  Range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination for any of the digits of the hand.  After repetitive motion, the range of motion of all the phalanges was not further limited by pain fatigue weakness lack of endurance or incoordination.  Additional limitation was 0 degrees.

The diagnosis was status post surgical repair of a flexor tendon with scar and boutonniere deformity based on physical examination, medical record review and radiographic findings.  The examiner stated that the condition only minimally affected the Veteran's ability to perform his usual occupation and daily activities.  On x-ray of the right hand, there was flexion deformity at the PIP joint of the right finger, but the remaining features were unremarkable.

A July 2009 private treatment report noted that the Veteran's right ring finger was deformed and productive of limited motion.  The Veteran was unable to straighten the finger and that he continued to be frustrated by the poor range of motion and daily discomfort, as well as his inability to grip objects as he had been able to previously.  The physician questioned whether the Veteran would ever be able to regain full movement of the finger without additional surgery.

At his April 2011 Board hearing, the Veteran reported difficulty grasping and complete numbness in the right ring finger.

The Veteran was provided another VA examination in July 2012.  The diagnoses were ankylosis and Boutonniere deformity of the right 4th finger.  The Veteran reported limitation in motion in the ring finger DIP and PIP joints.  He stated that since the last VA examination he has lost more mobility in the finger and was unable to bend the joint at the tip (DIP).  He had daily pain in the hand and fingers, but only with use, such as gripping.  He had numbness in the ring finger with activities, such as driving longer than an hour, or with cold weather.  He denied problems with numbness in other parts of the hand.  His dominant hand was the right hand.  He also reported flare-ups occurring 2 to 3 times a year, mainly in cold weather, during which time the use of his right hand was almost completely limited for 1 to 2 days.  On range of motion testing, there was a gap less than 1 inch between the right ring fingertip and the proximal transverse crease of the palm.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with no additional limitation of motion.  There was no gap between the thumb pad and the fingers.  It was noted that the Veteran had functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and deformity of the right ring finger.  He had ankylosed PIP joint at 75 degrees angle and ankylosed hyperextended DIP joint at 15 degrees of hyperflexion of the right 4th finger.  There was PIP joint ankylosis flexed to 30 degrees.  Muscle strength testing showed decreased right hand drip with 4/5 (active movement against some resistance).  

The examiner found that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to service-connected right ring finger condition.  The examiner also found that the deformity in the ring finger affected work and activities of daily living moderately.  It impacted functions including tightly gripping anything, limited computer work and home activities such as repairs, working with hand tools requiring gripping.  The Veteran was unable to participate in sports which require gripping including bowling.  He was a high school teacher and he was able to meet all the requirements of his job at this time through the pain or adapted work functions around the limitations.

During a peripheral nerves examination, the Veteran report moderate intermittent pain and mild numbness in the right upper extremity.  The diagnosis was normal peripheral nerves examination with subjective complaints of numbness.

At the March 2017 Board hearing, the Veteran reported history of right ring finger surgery including placement of a pin in the finger, and reported symptoms of slight deformity, inability to bend the finger at knuckles, trouble gripping, and pain and numbness.

The Veteran's service-connected scar of the right ring finger has been rated under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  Under this diagnostic code, a noncompensable rating is the maximum rating available for any limitation of motion of the ring of either the dominant (major) or non-dominant (minor) hand.  Therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.

While as a general matter when painful motion is present the minimum compensable rating for the joint should be assigned, in this case there is no level of disability that warrants a compensable rating under Diagnostic Code 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Therefore, a compensable rating for painful motion cannot be assigned in this case.  Id.; 38 C.F.R. § 4.59.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must also consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran is not entitled to a compensable rating based on functional loss.  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, the Veteran is receiving a noncompensable rating for his right ring finger disability under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for his right ring finger disability.  

The Board has considered whether a compensable rating is available under any other diagnostic code pertaining to the fingers.  Diagnostic Code 5227 only provides a single noncompensable rating for ankylosis of the ring finger.  Diagnostic Codes 5220-5223 apply to ankylosis of more than one digit, but the competent evidence describes ankylosis only in the Veteran's right ring finger.  Thus, there is insufficient evidence to entitle the Veteran to a higher rating under Diagnostic Codes 5220-5223. 

A Note to Diagnostic Code 5227 provides that an evaluation should be considered when the severity of the Veteran's injury is equivalent to an amputation.  While the evidence does not demonstrate that the right ring finger disability has resulted in right ring finger amputation, Diagnostic Code 5155 provides a 10 percent rating for amputation of the ring finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the ring finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  The Board finds that right ring finger pain, limitation of motion, and weakness, with flare-ups of pain with activity and in cold weather does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows limitation of motion in the right fourth finger, the July 2012 VA examiner concluded that the Veteran's disability does not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  As such, the Board finds that a compensable rating under Diagnostic Code 5156 is not warranted.  38 C.F.R. § 4.71a.

The Board notes that the Veteran complained of numbness in his hand at the April 2013 hearing.  However, the July 2012 neurologic examination revealed normal examination.  As such, the Board does not find that the Veteran is entitled to an increased rating based on his reports of right finger numbness. 

The Board has carefully considered the Veteran's contentions in making this decision.  The level of disability shown is encompassed by the current rating and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.  See Fenderson, 12 Vet. App. at 126.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran reported during the July 2012 VA examination that he teaches at high school level, and he was able to meet all the requirements of his job at this time through the pain or adapted work functions around the limitations.  Therefore, to the extent that the Veteran was still able to maintain his current employment, the evidence does not demonstrate that his service-connected right ring finger disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for status post repair of the right ring finger is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


